TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00424-CR



                                 The State of Texas, Appellant

                                                 v.

                                  Jason Dean Hunter, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         NO. CR2016-704A, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellee’s brief was originally due November 12, 2018. On counsel’s motion,

the time for filing was extended to January 31, 2019. Appellee’s counsel has now filed a second

motion, requesting that the Court extend the time for filing appellee’s brief. We grant in part the

motion for extension of time and order appellee to file a brief no later than February 19, 2019.

No further extension of time will be granted and failure to comply with this order will result in

the case being submitted to this Court on the appellant’s brief alone.

               It is ordered on February 4, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Do Not Publish